



COURT OF APPEAL FOR ONTARIO

CITATION: Stanley v. Patrice, 2019 ONCA 373

DATE: 20190506

DOCKET: C66342

Doherty, Rouleau and Brown JJ.A.

BETWEEN

Robert John Stanley

Applicant
(Respondent in Appeal)

and

Adele Francine Marie Patrice

Respondent (Appellant)

Adele Patrice, in person

Ellie M. Cohen and David W. Cahill, for the respondent

Heard: May 3, 2019

On appeal from the summary judgment of Justice Marvin
    Kurz of the Superior Court of Justice, dated November 29, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the dismissal of her request for broad relief and
    the granting of child support to the respondent. She argues that the
    application judge was without jurisdiction and erred in his assessment of the
    parties requests.

[2]

We dismiss the appeal. The appellant appeared and sought relief from the
    application judge that went well beyond the terms of the separation agreement.
    The respondent sought a new order relating to child support on the basis that
    the separation agreement was spent. In our view, in these circumstances, we see
    no merit in her claim that the court to which they both sought relief is
    without jurisdiction. To the degree that there was any failure to comply with
    the rules, we would apply rule 1(8.1) of the Family law Rules.

[3]

As for the suggestion that the application judge committed any error in
    his findings on the merits, the appellant did have the reasons of the judge on
    these aspects of the application transcribed. As a result, we are not in a position
    to find that he erred in his assessment of the merits.

[4]

For these reasons, the appeal is dismissed.

[5]

Costs to the respondents fixed at $7,500 inclusive of disbursements and
    relevant taxes.


